Title: To James Madison from Edward E. Davis, 31 July 1812
From: Davis, Edward E.
To: Madison, James


Respected Sir
New york July 31st. 1812.
I now beg leave to address you again with boldness, for the Love I have for my Country & my fellow Soldiers & Sailors that stands in defence of the Same. The many disease’s thats common to the Army & Navy is undertaken to be cure’d by Physicians under the Pay of Government is only sporting with the life’s of this Class of Citizens which are so much wanted for the good of the Country, the expence of Hospitals in Navy & Army is great to the United State’s & her Citizens are Kept lingering by improper practice, in this time of War & the Doctors in Navy & Army who practice study not the Climate with the complaint & therefore Keep diseases reigning these who practice are not content with the pay of Government but have a Charge, when they report them of $5. which was never known in any nation & discourage’s our Men, & makes them discontented & turn against the Country, by such extortion & makes them unquiet because they are imposed upon & rob’s the funds of the United States. I conceive some body acquainted with the Business, ought to be appointed for Mens lifes are not to be triffled, with at any time & particularly at this period for a Soldiers or Sailors life is as good as an Officers if he is virtuous to his Country. This I dont send to the Honorable first Magistrate of my Country, of the imposition. But because I am requested by the individuals in Uniform of Army & Navy under the difficultys, come to my Shop from them, to be cured.
I herewith enclose another Handbill at the same time remarking I am near the Navy yard & Garrison’s & ready for my Country, and wish you would give a hint to both Secretary of Army & Navy, while I subscribe your Respected & obedt Humble Servant
Edwd. E. DavisIndian Physicians
NB I dont do this because of want of employ because I have enough but for the good of my Country I was wounded in have constant call of many different complaints of Medical in Society, but I mention it because I think it a Duty due my Country & the Saviour & Father of the same believe me sentimentaly
Edwd. E Davis Indian Physician
As to Surgery, I am call’d far and near & turn my back to not any Man my Charecter is well Known throughout the United States. I am sorry to see our Country making Speculations of this filling their Pockets & not having the Country or its Citizens at Heart. This is the fifth letter I have wrote. If the President wishes to see me inform me & I[’]ll come to Washington immediately on receipt of the Letter with one Leg.
